DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 2/18/2021, Applicant amended claim 20 and added new claim 21.  This amendment is acknowledged.  Claims 1-20 are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 10-14, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batdorf US Pat. No. 8,776,770
Batdorf teaches:
In Reference to Claim 7
An archery limb adjustment system (200, Fig. 13-18) comprising: 
an archery limb holder configured to be coupled to an archery bow (limb holder 204 pivotally coupled to bow riser 202); 
a pivot member configured to support the archery limb holder (holder 204 is coupled by a pivot member at a forward end 206, Col. 7 lines 20-26); and 
an archery limb adjuster operatively coupled to the archery limb holder (adjuster 212), wherein the archery limb adjuster is configured to receive an input (user rotates turnbuckle 212), wherein the archery limb holder, the pivot member and the archery limb adjuster are configured to cooperate so that, in response to the input, the archery limb holder is configured to pivot relative to the archery bow when the archery limb holder and the pivot member are coupled to the archery bow (when the user rotates the body 234 of turnbuckle 212, the limb holder is pivoted relative the riser about pivot 206 to move the rear end 222 towards and away from the riser, Col. 7 lines 15-19, 50-63).  
In Reference to Claim 10
The archery limb adjustment system of claim 7, wherein the archery limb holder further comprises: a base portion comprising a base member extending from the base portion (base 214): and a support portion comprising a seat configured to engage the archery limb (front seat 220a/b and rear seat 226, Fig. 13-18).  
In Reference to Claim 11
The archery limb adjustment system of' claim 7, wherein the limb adjuster is configured to extend at least partially through the archery limb holder (the top end yoke 230a has a fastening portion 236 that extends through the rear end 224 of the holder body, Fig. 18).  
In Reference to Claim 12
The archery limb adjustment system of claim 11, comprising a position lock member configured to prevent the archery limb holder from pivoting relative to the archery bow (the turnbuckle body 234 is frictionally locked by the threaded engagement between the body and the yoke shafts at 232).  
In Reference to Claim 13
The archery limb adjustment system of claim 10, wherein one or more of the base member and the support portion are formed as a single unitary component (the holder base and seat portions are formed as a single holder component 204, Fig. 13-18). 
In Reference to Claim 21
The archery limb adjustment system of claim 7, wherein: 
the archery limb holder comprises a surface configured to engage a portion of at least one archery limb (seats 220a/b and 226 and base 214 all engage portions of an inserted limb, where the limb generally extends along a plane along the length of the holder); 
an engagement plane extends at least partially through the surface; the pivot member is configured to pivot about a pivot axis (pivot through 206 extends along a horizontal axis across the width): and 
the pivot axis extends in a pivot plane (a plane may be drawn at any angle about the axis of 206 across the width, ex. a vertical plane along the vertical length of the riser 202), 
wherein an angle between the engagement plane and the pivot plane is adjustable in response to the input (a user input on adjuster 212 changes the angle between the plane extending horizontally along the holder and the vertical plane through the pivotal axis along the riser length as it moves the holder rear end and therefore tilts the entire holder rear end and plane closer to or farther from the riser at the adjuster mount site 238).   
In Reference to Claim 14
A method for manufacturing an archery limb adjustment system (adjustable limb system 200, Fig. 13-18), the method comprising: 
configuring an archery limb holder to be coupled to an archery bow (limb holder 204 pivotally coupled to bow riser 202); 
configuring a pivot member to support the archery limb holder (holder 204 is coupled by a pivot member at a forward end 206, Col. 7 lines 20-26); and 
configuring an archery limb adjuster (adjuster 212) so as:
to be operatively coupled to the archery limb holder (adjuster 212 operatively coupled to holder 204 at rear end 224); and 
to receive an input (adjuster 212 is rotatable by the user, Col. 7 lines 50-63), 
wherein the archery limb holder, the pivot member and the archery limb adjuster are configured to cooperate so that, in response to the input, the archery limb holder is configured to pivot relative to the archery bow when the archery limb holder and the pivot member are coupled to the archery bow (when the user rotates the body 234 of turnbuckle 212, the limb holder is pivoted relative the riser about pivot 206 to move the rear end 222 towards and away from the riser, Col. 7 lines 15-19, 50-63).  
In Reference to Claim 18
The method of claim 14, comprising configuring the archery limb adjuster to extend at least partially through the archery limb holder (the top end yoke 230a has a fastening portion 236 that extends through the rear end 224 of the holder body, Fig. 18).  
In Reference to Claim 19
The method of claim 14, comprising coupling a position lock member to the archery limb holder so as to prevent the archery limb holder from pivoting relative to the archery bow (the turnbuckle body 234 is frictionally locked by the threaded engagement between the body and the yoke shafts at 232).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Batdorf as applied to claim 17 above.
In Reference to Claim 20
Batdorf teaches:
The method of claim 17, comprising configuring the seat so as to be coupled to the base portion (the limb pocket support and base are integrally formed, ex. Fig. 13-18).  
Though Batdorf fails to specifically recite that the base and seat portions are formed separately, it would have been obvious to have formed portions of the adjustment system to have been integrally formed as a singular piece or separately coupled in order to allow those pieces to be removed or replaced if broken or damaged and as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
Response to Arguments
Applicant’s arguments, see pages 8-14, filed 2/18/2021, with respect to the rejection(s) of claim(s) 1-20 under 102/103 (Denton) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Batdorf.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: as persuasively argued, the specific limitations of the archery limb holder is configured to hold an archery limb that comprises a plurality of archery limb portions each comprising a top surface, wherein a plane extends through the top surfaces of the archery limb portions when the archery limb comprises a first shape, and wherein, as a result of the pivoting of the archery limb holder, the archery limb is transitioned to a second shape in which one of the top surfaces is moved at least partially above the plane, and another one of the top surfaces is moved at least partially below the plane is not anticipated by or found obvious by the cited prior art. For example, Denton (2016/0091273) and Webster (2020/0355459) teach adjustability of portions of a limb holder along the same plane, these references fail to teach the entirety of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 8-9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reason as the allowable claims described above.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Sims (8,844,508), Smith (7,762,245), Andrews (6,712,057), Kronengold (7,784,452), Dahl (8,281,773) teach similar limb adjustment systems, and Kronengold teaches that a seat portion may be removably formed with the limb holder (62, Fig. 4).
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711